Dear Mr. Bertrand:
We are in receipt of your request for an Attorney General's Opinion concerning a possible dual officeholding violation.  In your opinion request, you state that you currently hold the appointive position of Louisiana State Mineral Board member. Additionally, you state that you may secure the appointed position of Registrar of Voters for Evangeline Parish.  Your request seeks to discern if there are any dual officeholding prohibitions if you were to simultaneously hold of these two positions.
The dual officeholding statutes do no specifically prohibit the simultaneous holding of these two positions in particular; however, there is a prohibition cited within the Election Code. Specifically, the statute directly on point is LA R.S. 18:63, which states:
  A registrar, deputy registrar, or employee of a registrar shall not be eligible to hold any elective or appointive public office or position with the United States or the state or any of its agencies or political subdivisions, except as otherwise specifically provided by law.
Therefore, in the event that you were to be appointed Registrar of Voters for Evangeline Parish, LA R.S. 18:63 would prevent you from being eligible for the position you currently hold on the Louisiana State Mineral Board.  Thus, you would have to relinquish your appointment to the Louisiana State Mineral Board before assuming the position of Registrar of Voters for Evangeline Parish.
Per our phone conversation on February 19, 2001, you additionally inquired as to the proper time in which the current Registrar of Voters for Evangeline Parish should relinquish his position if he wished to run for sheriff of Evangeline Parish.  There is no statute within the Election Code or the dual officeholding provisions that prevents a registrar of voters from running for an elective office, including that of sheriff.  The current Registrar of Voters for Evangeline Parish may serve in the capacity of that office until he assumedly would become elected Sheriff of Evangeline Parish.  He must, however, relinquish his position as registrar of voters before taking office as sheriff.  The time for taking office is generally at which point one takes the oath for that office.
We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
With kindest regards,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________ ANDREW D. BENTON Assistant Attorney General